           Case 1:18-cv-04502-GWG Document 118 Filed 02/12/20 Page 1 of 1



Joshua Feinstein
Partner
Direct Dial: 716.848.1318
jfeinste@hodgsonruss.com
                                          MEMO ENDORSED
                                                 February 12, 2020


                                                                                                       ,~-,I
ViaCM/ECF                                                                                                 I'
                                                                                                          IiI

Hon. Gabriel W. Gorenstein
United States Magistrate Judge                                                           1 .,   t ..
Daniel Patrick Moynihan
United States Courthouse
500 Pearl Street
New York, New York 10007-1312

Dear Judge Gorenstein:

                    Re:     Abraham, et al. v. Promise Home Care Agency, Inc.
                            Case No. 18-cv-4502

                We represent the defendant in the above action. I am writing to request that the
conference scheduled in this matter for February 14, at 11 :00 a.m. be adjourned until 4 p.m. and
that I be allowed to participate by telephone.

               I have conferred with plaintiff's counsel, Michael Minkoff. He has no objection
   the requested relief.

                     Thank you for your consideration.

                                                  Respectfully submitted,

                                                   s/ Joshua Feinstein

                                                  Joshua Feinstein

JF/wm
